 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouis Rassey and Lapeer Foundry & Machine, Inc.and International Union, United Automobile,Aerospace and Agricultural Implement Workersof America, UAW. Case 7-CA-2229928 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 6 June 1984 Administrative Law JudgeMartin J Linsky issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed a brief in support of thejudge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modifiedThe judge found that the Respondent violatedSection 8(a)(1) and (4) by refusing to recall em-ployee Hill from layoff because Hill testifiedagainst the Respondent at a prior unfair labor prac-tice proceeding There were no exceptions to thatfinding The General Counsel has excepted, how-ever, to the judge's recommended remedy for theviolation As explained below, we find merit in thisexceptionPrior to his layoff, Hill was one of the two em-ployees working in the Respondent's core roomFrom time to time Hill was also assigned to workin other departments when core room work slack-ened Hill and eight other employees were laid offfor economic reasons in May 1983 1 Five addition-al employees were laid off in July With the excep-tion of Hill and one other employee, the Respond-ent has subsequently recalled to work all of thoselaid off in May and July Hill's former position inthe core room has not been filled since the Re-spondent has required only one full-time coremaker since May However, commencing on 28September, the Respondent hired nine new em-ployees to fill positions which the judge foundwere within Hill's expertise and which he earlierhad performed The record shows that the latterfive of these new hires were hired in the generallabor classification and were paid $5 per hour Asnoted above, the judge found that the Respondent'sfailure to recall Hill was violative of Section 8(a)(1)and (4) As a remedy, the judge's recommended' Hereafter, all dates refer to 1983 unless noted otherwiseorder provided, inter aim, that the Respondent re-instate Hill to his former or a substantially equiva-lent position and make him whole for lost wages atthe rate of $5 per hour for the period commencing2 February 1984 2 The General Counsel arguesthat backpay should run from 2 June, the date onwhich the Respondent first recalled an employeefrom layoff, and that backpay should be calculatedat $5 50 per hour, Hill's pay rate when last em-ployed by the RespondentWhile we agree that the judge's recommendedorder is inappropriate to remedy the violationfound, we disagree that the backpay obligation at-tached as of 2 June, or that it should be calculatedbased on Hill's pay rate in his former positionRather, we find that the backpay obligation com-menced on 28 September, the date the Respondentfirst hired a new employee to fill a position forwhich Hill was qualified Kern's Bakeries, 228NLRB 1462 (1977) We further find that backpayshould be based on the pay rate for that classifica-tion on the date that the first employee was hired 3Contrary to the General Counsel's contention,there is no basis for attaching the backpay obliga-tion as of 2 June when the Respondent first re-called to work a laid-off employee The recorddoes not establish that Hill would have been theone recalled on 2 June absent the Respondent's un-lawful discrimination Hill's own position in thecore room was not then available and there is nobasis for concluding that the Respondent wouldhave recalled Hill rather than the other laid-off em-ployee to fill the position then available Therecord does establish that the discriminatory treat-ment commenced on 28 September when the Re-spondent hired a new employee rather than recallHill, even though Hill earlier had performed theduties of the position then available In sum, wefind that, absent the Respondent's unlawful dis-crimination, Hill would have been recalled on 28September and would have received the pay rateappropriate for the job classification then availableThere is, however, no basis on which to concludethat Hill would have received his former pay rateas a core room employee rather than the pay rateof the classification available had Respondent re-called Hill on 28 September Therefore, we shall2 The judge did not explain his reason for choosing this particular date3 The record shows that the classification filled on 28 September wasthat of General Labor - Grinding Room The record does not showthe pay rate for this classification While the record does show that fiveof the newly lured employees were paid $5 per hour in the 'GeneralLabor' classification, there appears to be some distinction between thetwo classifications and we cannot determine from the record whether thetwo classifications have identical pay rates Accordingly, we shall leaveto the compliance portion of this proceeding the determination of theexact rate from which Hill s backpay should be calculated272 NLRB No 89 LAPEER FOUNDRY & MACHINE567order that Hill's backpay be calculated based onthe pay rate of the classification available on 28September We shall modify the judge's recom-mended order in accordance with our findingsherein 4AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, it is necessary toorder the Respondent to cease and desist therefromand to take certain affirmative action to effectuatethe policies of the ActThe Respondent having discriminatorily failed torecall employee Duane Hill on 28 September 1983,we shall order the Respondent to recall Duane Hillto its employ as of 28 September 1983 and makehim whole for any loss of earnings and other bene-fits, less any interim earnings, as prescribed in FW Woolworth Co, 90 NLRB 289 (1950), plus inter-est as computed in Florida Steel Corp, 231 NLRB651 (1977), from 28 September 1983 to date ofproper offer of reinstatementORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Lapeer Foundry & Machine, Inc ,Lapeer, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Substitute the following for paragraph 2(b) 5"(b) Make Duane Hill whole for any loss ofearnings and other benefits, suffered by reason ofthe discrimination against him, less any net interimearnings, with interest, in the manner set forth inthe amended remedy section of the decision"2 Substitute the attached notice for that of theadministrative law judge4 In ordering the Respondent to reinstate Hill to his former or a substantially equivalent position, we are ordenng that Hill be reinstated tothe position he would now be holding absent the Respondent s unlawfulrefusal to recall him from layoff We note that Hill s layoff itself was econornically and not unlawfully motivated, and that had the Respondentnot refused to recall Hill for discriminatory reasons, Hill would havebeen recalled to a position other than his former position in the coreroom Accordingly, we are not requinng that Hill be reinstated to hisformer position so long as there is no legitimate need for his servicesthere5 The judge inadvertently labeled the affirmative section of the recommended Order as par I rather than par 2 We hereby correct this madvertent errorAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to recall employees fromlayoff because they have testified against the em-ployer in proceedings before the National LaborRelations BoardWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by the NationalLabor Relations ActWE WILL offer Duane Hill immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority andother rights and privileges, and WE WILL make himwhole for any loss of earnings and other benefitshe may have suffered because of the discriminationagainst him less any net interim earnings, plus inter-estLAPEER FOUNDRY & MACHINE, INCDECISIONSTATEMENT OF THE CASEMARTIN J LINSKY, Administrative Law Judge OnJune 27, 1983, the International Union, UAW (ChargingParty) filed a charge against Lapeer Foundry & Ma-chine, Inc and on August 2, 1983, the Charging Partyfiled an amended charge against both Lapeer Foundry &Machine, Inc, and Louis Rassey, an individual There-fore on August 9, 1983, the National Labor RelationsBoard, by the Regional Director for Region 7, issued acomplaint alleging that both Lapeer Foundry & Ma-chine, Inc and its president, Louis Rassey, as alter egoof Lapeer Foundry & Machine, Inc (Respondent Lapeerand Respondent Rassey) had violated the National LaborRelations Act (the Act)Specifically, it is alleged that Respondents violatedSection 8(a)(1) and (5) of the Act by laying off nine em-ployees on May 27, 1983, and seven employees on July7, 1983, without giving prior notice to the Union andwithout affording the Union an opportunity to bargainabout the layoffs, and it is further alleged that Respond-ents violated Section 8(a)(1) and (4) of the Act by layingoff employee Duane Hill on May 27, 1983, because hetestified as a witness for the General Counsel in a priorunfair labor practice case against Respondent LapeerLouis Rassey, president of Lapeer Foundry & Ma-chine, Inc , who is not an attorney, filed an answer onbehalf of both Respondents in which he specificallydenied that he was the alter ego of Respondent Lapeerand he denied that the Act was violated in any way Hedid not deny that he was individually and jointly liable 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Respondent Lapeer or that he was an employerunder the Act After the answer was filed but prior tothe hearing Douglas Witters, Esq , entered his appear-ance on behalf of Respondent Lapeer and RespondentRassey In the interest of justice and over objection bythe General Counsel, I granted his motion to amend theanswer to deny that Respondent Rassey was individuallyand jointly with Respondent Lapeer, an employer underthe Act I did offer to postpone the hearing if the Gener-al Counsel needed additional time to prepare her casebased on her reliance on the answer prepared and filedby Louis Rassey, who is not a lawyer The GeneralCounsel did not request a continuance 1A hearing was held in Burton, Michigan, on March 5and 6, 1983 The General Counsel and Respondentagreed that the May 27, 1983 and July 7, 1983 layoffs al-legedly in violation of Section 8(a)(1) and (5) of the Actwould be disposed of by the Board's decision in a priorunfair labor practice case tried before AdministrativeLaw Judge William A Gershuny entitled Lapeer Found-ry & Machine, Inc , Cases 7-CA-20895, et al The Gener-al Counsel filed exceptions to Judge Gershuny's decisionand the Board's disposition of that case would be disposi-tive of the 8(a)(5) allegations in the instant case 2Accordingly, the only issues to be decided in the in-stant case are whether employee Duane Hill was laid offon May 27, 1983, and not recalled because he testifiedfor the General Counsel against Respondent Lapeer inthe prior unfair labor practice case before Judge Ger-shuny and, if so, whether Louis Rassey is the alter egoof Lapeer Foundry & Machine, Inc , and should be heldindividually and jointly liable with Respondent Lapeerfor this unfair labor practiceOn the entire record in this case, to include posthear-ing briefs filed by the General Counsel and Respondent,and on my observation of the demeanor of the witnesses,I make the following3FINDINGS OF FACTI JURISDICTIONLapeer Foundry & Machine, Inc is a Michigan corpo-ration with an office and place of business in Lapeer,Michigan It is engaged in the manufacture, nonretailsale, and distribution of iron and aluminum castings andrelated products and employed a maximum of 25 em-ployees in 1982 and 1983 and a maximum of 28 in 1984Respondent admits and I find that Lapeer Foundry &' In a preheating conference telephone call 3 days before the hearing,I advised the General Counsel that I was disposed to permit Respondentsto amend the answer but would grant a request for a continuance fromthe General Counsel if she felt she needed more time to prepare her casehaving relied on on the answer previously filed2 Judge Gershuny ruled that Lapeer Foundry and Machine, Inc , had aduty to bargain with the Union effective July 29 1983, i e , the date ofhis decision In its exceptions to Judge Gershuny's decision, the GeneralCounsel is of the opinion that the duty to bargain commenced back in1982 The Board's decision will determine whether or not Lapeer Foundry & Machine, Inc , had a duty to bargain with the Union regarding theMay 27, 1983 and July 7, 1983 layoffs3 The General Counsel s motion to correct the official record is granted Respondent's counsel did not oppose this motionMachine, Inc is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActII THE LABOR ORGANIZATIONInternational Union, UAW, the Charging Party in thiscase, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theActIII THE ALLEGED UNFAIR LABOR PRACTICEA IntroductionIt is uncontroverted fact that employee Duane Hill tes-tified on behalf of the General Counsel on May 10, 1983,before Judge Gershuny in Lapeer Foundry & Machine,Cases 7-CA-20895, et al Further, it is uncontested thatsome 17 days later, on May 27, 1983, Duane Hill alongwith eight other employees was laid off As of the dateof the hearing Hill had not been recalled Further, it isuncontested that the decision to lay off Hill was made byLouis Rassey, the president and majority stockholder ofLapeer Foundry & Machine, IncB The LayoffThe General Counsel contends that Hill was laid offand not recalled in retaliation for testifying against theCompany Louis Rassey claims that this is not so andthat Hill's layoff and the fact that he was not recalledwere for sound business reasons and not because he testi-fied against the Company in a prior NLRB proceeding Iconclude that Hill was not laid off because he testifiedagainst Respondent Lapeer Foundry & Machine, Inc ,but that Responent Lapeer has failed and refused torecall him from layoff because he testified I reach theseconclusions for the reasons set forth belowEleven employees testified for the General Counsel inthe prior unfair labor practice case involving RespondentLapeer Foundry & Machine before Judge Gershuny inMay 1983 Only three were still employees at the timethey testified, i e , William Childers Sr, William Stroup,and Duane Hill The other employee-witnesses had beenlaid off prior to the May 1983 hearing Of these threeemployees only Duane Hill was prounion Hill testifiedbefore me without contradiction that William ChildersSr, and William Stroup were antiunion This is manifest-ly true regarding William Childers Sr, but less so re-garding William Stroup since it was stipulated before methat evidence that William Stroup had signed a union au-thorization card was admitted at the May 1983 hearingDuane Hill was laid off on May 27, 1983, along witheight other employees, and on July 7, 1983, five addition-al employees were laid off (actually seven employeeswere laid off on July 7, 1983, but two of the employees,i e, Sam Broughton and Glenn Gibbons, had been laidoff on May 27, 1983, recalled, and laid off again on July7, 1983)With the exception of Duane Hill and Richard Miles,every other employee laid off on either May 27, 1983, orJuly 7, 1983, was recalled Of the 13 employees laid offon May 27, 1983, and July 7, 1983 (not counting Hill andcounting Broughton and Gibbons only once), 8 had been LAPEER FOUNDRY & MACHINE569recalled and were still employed by Respondent LapeerFoundry & Machine at the time of the hearing in the in-stant case in March 1984 4 Julius Esch, who had beenlaid off on July 7, 1983, recalled on August 1, 1983, andwas employed by Respondent Lapeer Foundry & Ma-chine at the time of the instant hearing, had signed aunion authorization card and this had been a matter ofevidence at the hearing in May 1983 In addition, evi-dence at the prior hearing in May 1983 was introducedto show that certain other employees had signed authori-zation cards Authorization cards from 17 employeeswere admitted into evidence at that hearing, 6 of the em-ployees whose union authorization cards were admittedinto evidence were still working for Respondent LapeerFoundry & Machine at the time of the hearing in the in-stant case in March 1984 5Respondent Louis Rassey testified that a businessslowdown prompted the May 27, 1983 and July 7, 1983layoffs and Duane Hill was laid off because of the de-cline in foundry business Rassey claims that the fact thatHill was prounion and had testified at the May 1983hearing had nothing to do with his being selected forlayoff and he has not been recalled from layoff (althoughall others laid off on those dates except Hill and RichardMiles were recalled) because he was not a good workerThe General Counsel produced no evidence to rebutRassey's claim that there was a business slowdown andthe evidence of record (to include that layoffs them-selves) supports Rassey's claim of a business decline Inaddition, the testimony of the General Counsel's star wit-ness Duane Hill, who testified that work was slow pre-ceding his layoff on May 27, 1983, supports Rassey'sclaimIn a nutshell, it was established that Hill testified forthe General Counsel, was laid off less than 3 weeks later,and had not been recalled I find that the General Coun-sel did make out a prima facie case but I also find thatthe Respondents have rebutted that prima facie case byfurnishing credible evidence that sound business reasons,e, a decline in work, dictated the layoff of Hill Underthe rationale enunciated in Wright Line, 251 NLRB 1083(1980), enfd 662 F 2d 899 (1st Cir 1981), cert denied455 U S 989 (1982), as recently approved by the U SSupreme Court in NLRB v Transportation ManagementCorp, 462 U S 393 (1983), Respondents will prevail ifthe Respondents can show that Hill would have beenlaid off even if he had not testified at the prior hearing Ibelieve Respondent has met its burden of proof by prov-ing by a preponderance of the evidence that Hill wouldhave been laid off even if he had not testified at the priorhearing As noted above a number of employees signedauthorization cards and this was made a matter of recordat the prior hearing and known to Respondent and yet,with the exception of Duane Hill and Richard Miles,these employees were not laid off or if laid off they werenot refused recall If Rassey wanted to retaliate againstHill, why not retaliable against the others'?4 Glenn Gibbons, Frank Warvie, Gary Gwyn Daniel Puro, LarryWaly, Kenneth Watz, William Childers Jr, and Julius Esch5 William Stroup, Martin Batoha, Julius Esch, William Childers Jr,Glenn Gibbons, and Larry C WaltHill's main job was to work in the core room He waslaid off on November 30, 1982, for lack of work and re-called on March 2, 1983 However, prior to his recall onMarch 2, 1983, Earl Putnam was hired on February 21,1983, to also work in the core room Putnam was desig-nated to be the leader in the core room and was paid at ahigher rate of pay than Hill Two men were working inthe core room as of March 1983, i e, Putnam and HillPutnam was the designated leader and worked at ahigher rate of pay Both men were experienced coremakers In May 1983, work orders for the core room felloff and Hill was assigned to do other work at the plantOn May 27, 1983, a number of employees were laid offSince even Hill concedes there was insufficient work torequire two core makers, one of the core makers waslaid off Respondent laid off Hill Hill was not the leaderin the core room and it was logical to lay him off ratherthan the core room leader While Respondent could haveput Hill into another department, it chose not to and itshould be noted that this was a massive layoff involvingone-third of Lapeer's employees Hill, as noted above,had previously been laid off in November 1982 whenthere was lack of work in the core room and he was laidoff again in May 1983 when there was lack of work Therecord reflects that Respondent has continued in oper-ation with the need of only one full-time core makersince May 1983 and Putnam has been that core makerand he was not been laid off In short, there was a de-cline in work and many employees were laid off Thereis no solid evidence that Hill was unjustly singled out tobe laid off because he had previously testified against Re-spondent LapeerC The Failure to RecallNine new employees, however, have been hired sinceHill was laid off These are not employees recalled fromlayoff but employees hired for the first time since Hillwas laid off In September 1983, Clair Reger hired intothe general labor and grinding room classification OnOctober 1983 Loyis Sanchez also hired into the generallabor and grinding room classification In November1983, Michael Tresnak was hired into the floor molderclassification And in January and February 1984, no lessthan six brand new employees were hired into the classi-fication of general labor, which pay $5 per hour com-pared to Hill's pay of $5 50 per hour, namely, RobinStroup, Scott Slater, Brice Slater, Michael Putnam,Kraig Farrar, and Robert Balldridge 6A total of nine new employees were hired into jobswhich Hill had done or could do and during this periodof time Hill, who was still on layoff, was serving as amember of the Union bargaining committee and meetingwith Louis Rassey approximately five times trying towork out a collective-bargaining agreement on behalf ofRespondent Lapeer's employeesSince the complaint alleges that the failure to recallHill from layoff was in retaliation for his testifyingagainst Respondent Lapeer Foundry & Machine in the6 See G C Exh 6 which was stipulated to be an accurate listing of allemployees, with dates of hire, dates of layoffs, and dates of recall 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 1983 hearing I must determine, even if Hill's origi-nal layoff was legal, whether the failure to recall himwas illegal In light of all the evidence I must concludethat Hill was not recalled because he testified against Re-spondent Hill had not changed stripes He was prounionbefore his layoff and remained prounion and this wasknown to Louis Rassey since on no less than five occa-sions after his layoff Hill met as a member of the unionshop committee with RasseyThe evidence is persuasive that Hill was treated unfair-ly in not being recalled when every other employee laidoff on May 27, 1983, and July 7, 1983, except him andRichard Miles (who was also prounion) had been re-called, and, further, Respondent hired nine brand newemployees The positions these new employees werehired into were within the expertise of Hill He couldhave performed these jobs and had done so in the pastOne of the new employees, Michael Putnam, evenworked on occasions in the core room, the position fromwhich Hill has been laid off Earl Putnam, the leader inthe core room, is the father of Michael PutnamLouis Rassey's explanation for not recalling Hill wasthat Hill was not a good worker Rassey claims that onereason he did not recall Hill was because he neededpeople to work in the grinding room and when Hill wasstill employed at Lapeer he had told Rassey he wouldnot work in the grinding room Hill credibly denied thathe ever said this to Rassey In addition, Rassey claimsthat the new employees were paid $5 per hour and Hillhad been paid $5 50 per hour While this is true, Rasseycould have easily asked Hill whether he would take thecut in pay in order to work It is interesting to note thatHill was trying to get his job back when all nine employ-ees were hired between September 1983 and February1984 The charge alleging that Hill was illegally laid offwas filed on June 27, 1983 Rassey also claimed that hementioned Hill's allegedly inadequate performance toHill several times when Hill was still working for Re-spondent Lapeer and, according to Rassey, Hill said, "Ifyou don't like my work then lay me off" Hill crediblydenied that he said this to Rassey According to Hill,Rassey never said anything to Hill about his work Thereare no indications in the record that Hill wanted to belaid off for one reason or another, e g, take a vacation orwork a farm Accordingly, it seems unlikely that hewould, in effect, ask to be laid off I credit Hill and notRassey on this pointShortly after Hill was laid off in May 1983 he returnedto the plant to pick up his check and had a conversationwith Rassey during which, according to Hill, Rassey saidthat Hill had lied at the May 1983 hearing and that ifRassey wanted to get rid of even "Jesus Christ," unionor no union, he would find a way to do it Rassey deniesthat he said this I credit Hill Hill's testimony has a ringof truth to it and if he were determined to he in order tomake his case stronger he could have said any number ofother things potentially more damaging to Rassey, e g,that Rassey said, "I won't have a liar working for meand you lied at the hearing," or "I'm getting rid of youbecause you told the truth and got me in trouble," etcD Louis Rassey Is Not Alter EgoThe most recent case to discuss the circumstancesunder which a corporate officer will be held personallyliable for unfair labor practices of the corporate entityfor whom that individual is a corporate officer is Con trisPacking Co, 268 NLRB 193 (1983) In that case theBoard held that the corporate veil would not piercedand the corporate officer would be held personally liablesimply because any or all of the following factors arepresent The individual corporate officer is president andsole owner, and the individual corporate officer was theone and only decisionmaker whose decision violated theAct The corporate veil may be pierced if the individualcorporate officer is the disguised continuation of the cor-poration, the corporate officer has dissipated the assets ofthe corporation, or there has been a commingling of per-sonnal and corporate assets such that it is difficult, if notimpossible, to determine where one begins and one endsIn the instant case it is clear that Louis Rassey is thepresident, treasurer, and major stockholder of Respond-ent Lapeer Foundry & Machine He owns 80 percent ofthe stock and 20 percent is owned by another corpora-tion entitled Rassey Industries of which he is also presi-dent and treasurer All the stock of Rassey Industries isowned by Louis Rassey's son In addition, Louis Rasseyadmitted that he personally made the decision to lay offHill on May 27, 1983 There was evidence presentedduring the hearing that a driver delivered merchandisebetween Respondent Lapeer and Rassey Industries on aregular basis There was no evidence, however, that thiswas improper or that these deliveries were not fully doc-umented in the business records turned over to the Gen-eral Counsel pursuant to subpoena Respondents claimedthat all deliveries were documented and the GeneralCounsel produced no evidence to the contrary Therewas evidence Introduced to show that Louis Rassey di-rected a Lapeer employee to paint Rassey Industriesproperty and this employee was paid by Lapeer and notby Rassey Industries Louis Rassey claimed (credibly inmy opinion) that this paint job was done in exchange forwork done, without charge, by Rassey Industries on atransformer of Lapeer No evidence was presented to thecontrary There was evidence that Louis Rassey storedsome personal property (i e, race cars) rent free on theproperty of Rassey Industries While this may constitutea commingling of personal assets between Louis Rasseyand Rassey Industries, it does not amount to a commin-gling of the assets of Louis Rassey and Lapeer Foundry& Machine, IncThere was evidence that Louis Rassey purchased somescrap from Bendix Corporation and stored it on Re-spondent Lapeer's premises Louis Rassey claimed thiswas a corporate (Respondent Lapeer) asset and was tobe used by Respondent Lapeer to build a pattern shopWitness Carol Curran testified that Louis Rassey told herit was his personal property Even if Mrs Curran's testi-mony is credited, this limited commingling is, I find, in-sufficient to warrant a piercing of the corporate veilCarol Curran also testified that Louis Rassey failed totake full advantage of tax credits available to RespondentLapeer Louis Rassey did not specifically deny this alle- LAPEER FOUNDRY & MACHINE571gation but testified that these matters were handled byhis accountant and attorney and he assumed all tax cred-its were taken advantage of Again, even if Mrs Curran'stestimony is credited, I do not believe the failure of acorporate officer to ensure that his corporation takes ad-vantage of all available tax credits to which his corpora-tion is entitled is the kind of indirect dissipation of cor-porate assets that would justify the extraordinary remedyof piercing the corporate veil and treating the corporateofficer as the alter ego of the corporation and personallyand individually liable for its unfair labor practicesIn summary, the record is devoid of the kind of seri-ous nonconduct in the nature of commingling of assetsand dissipation of assets to warrant my treating of LouisRassey as the alter ego of Lapeer Foundry & Machineand thereby holding him personally and individuallyliable in this caseTHE REMEDYIn light of the entire record I find that Louis Rassey isnot the alter ego of Lapeer Foundry & Machine andtherefore he is not personally and individually liable forLapeer's unfair labor practices I also conclude that Hill'slayoff on May 27, 1983, was not proven by the GeneralCounsel to have been prompted by Hill's prior testimonyagainst Respondent Lapeer but I nevertheless concludethat as of February 1, 1984, Respondent's failure to recallHill was motivated by Hill's testimony against Respond-ent Lapeer I will recommend an appropriate cease-and-desist order and that Hill be reinstated and be paid back-pay running from February 1984 at a rate of $5 per hourrather than $5 50 per hourCONCLUSIONS OF LAW1 Respondent, Lapeer Foundry & Machine, Inc is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning of Section 2(2), (6),and (7) of the Act2 Respondent Louis Rassey is not the alter ego of Re-spondent Lapeer Foundry & Machine, Inc and is not anemployer within the meaning of Section 2(2) of the Act3 By failing to recall Duane Hill by February 1, 1984,because he testified in a prior NLRB proceeding againstRespondent, Lapeer Foundry & Machine, Inc , Respond-ent has engaged in an unfair labor practice in violation ofSection 8(a)(1) of the Act4 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act5 Respondent has not otherwise violated the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed77 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theORDERThe Respondent, Lapeer Foundry & Machine, Inc ,Lapeer, Michigan, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Failing to recall employees from layoff becausethey have testified in proceedings before the NationalLabor Relations Board(b)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Duane Hill full reinstatement to his formerposition or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges(b)Make Duane Hill whole for any loss of pay he mayhave suffered by reason of Respondent's discriminationagainst him by payment to him of a sum of money equalto that which that employee normally would haveearned as wages (see remedy section) from February 1,1984, less net earnings during such period with backpayto be computed in the manner prescribed in F W Wool-worth Go, 90 NLRB 289 (1950), with interest as set forthin Florida Steel Corp, 231 NLRB 651 (1977) (see general-ly Isis Plumbing Go, 138 NLRB 716 (1962))(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, -social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in Lapeer, Michigan, copies ofthe attached notice marked "Appendix "8 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all, placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyBoard and all objections to them shall be deemed waived for all purposes8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board'